Citation Nr: 0932200	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an effective date prior to September 10, 
2004, for the grant of service connection for tinnitus.

3.  Whether the Veteran's February 2005 VA disability 
compensation payment was in the proper amount.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1941 to September 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota.  This case has been advanced on the docket.

The issue of whether the Veteran's February 2005 VA 
disability compensation payment was in the proper amount is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has 
had bilateral hearing loss manifested by no worse than level 
I hearing acuity in the right ear and level I hearing acuity 
in the left ear.

2.  The Veteran's formal claim of entitlement to service 
connection for tinnitus was received by VA on September 10, 
2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 
4.86 (2008).

2.  The criteria for an effective date prior to September 10, 
2004, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the January 2005 rating decision granted service 
connection for the Veteran's hearing loss and tinnitus, those 
claims are now substantiated.  As such, the filing of a 
notice of disagreement as to the disability rating and 
effective date assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 
to 23356 (April 30, 2008).  Rather, the Veteran's appeal as 
to the disability rating and effective date assigned triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  The Board observes that as for 
rating the Veteran's hearing loss disability, and as for 
assigning an effective date for tinnitus, the relevant 
criteria and regulations have been provided to the Veteran in 
the March 2006 statement of the case.  In March 2006 VA 
provided the Veteran notice on effective date and disability 
rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  The Veteran has 
undergone a VA examination that has addressed the matter 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the January 2005 VA examination obtained in this case is 
adequate, as it considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited his 
subjective complaints.  The January 2005 VA examination 
describes the Veteran's hearing loss disability in sufficient 
detail so that the Board is able to fully evaluate the 
claimed disability.  As for hearing loss cases in particular, 
VA regulation requires an examination including a controlled 
speech discrimination test (Maryland CNC), and a puretone 
audiometry test, without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  These requirements were met in the January 2005 
VA examination described above.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

I.  Initial compensable rating for bilateral hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).


In January 2005 the Veteran underwent a VA audiological 
examination.  Pure tone air conduction thresholds, in 
decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
30
55
LEFT
15
30
35
55

The average pure tone air conduction threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 29 decibels in the right 
ear and 34 decibels in the left ear.  Speech recognition 
ability, using the Maryland CNC test, was 96 percent in the 
right ear and 92 percent in the left ear.  The audiological 
findings correspond to a level I hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Under Table VII, a designation of level I hearing in the 
right ear and level I hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Consideration has also been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the January 2005 examination findings.  
Pure tone threshold levels were neither 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 
dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss, and the 
Veteran's December 2005 statement has been noted and 
reviewed.  However, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the Veteran's audiometry 
results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, an initial compensable rating for bilateral hearing 
loss is not warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, --- F.3d ----, 2008 WL 7135 (C.A. Fed. 
2009).  The Board finds that the Veteran's disability picture 
is not so unusual or exceptional in nature as to render his 
schedular rating inadequate.  The Veteran's hearing loss has 
been evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by that disability.  The Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the January 2005 audiological examination 
reflects that the examiner (audiologist) did provide an 
adequate description of the functional effects of the 
Veteran's hearing loss.  In this regard, the January 2005 
examiner noted the Veteran's complaints and did elicit 
information from him concerning the functional aspects of his 
disability.  In short, the evidence does not reflect that 
hearing loss has caused marked interference with employment, 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


II.  Effective date prior to September 10, 2004, for the 
grant of service connection for tinnitus.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

On September 10, 2004, VA received the Veteran's claim for 
service connection for tinnitus.  As a result of that claim, 
in a January 2005 rating decision the Veteran was granted 
service connection for tinnitus, effective September 10, 
2004, the date of receipt of the Veteran's claim.

The Veteran does not assert that he has ever filed a claim 
for tinnitus prior to September 10, 2004.  Instead, the 
Veteran essentially argues (in his December 2005 notice of 
disagreement) that he should be assigned an earlier effective 
date in this case on the basis that VA had failed to inform 
him that compensable ratings for tinnitus were available.  
The Veteran, however, has not referenced any VA regulation 
that supports such a notion.

In sum, the evidence of record in this case provides no basis 
for an award of service connection for tinnitus prior to 
September 10, 2004.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Entitlement to an effective date prior to September 10, 2004, 
for the grant of service connection for tinnitus.


REMAND

In his December 2005 notice of disagreement the Veteran 
indicated his belief, according to his calculations, that his 
VA disability compensation payment that he received in 
February 2005 was not in the proper amount.  The Veteran 
indicated that he received a payment of $210 in February 2005 
but should have received a payment totaling $363 for that 
month.  The Veteran's representative has also noted this 
matter in the July 2009 written argument.  As this matter is 
essentially derived from the January 2005 rating decision and 
accompanying letter, the discussion contained in the 
Veteran's December 2005 correspondence may be reasonably 
construed as a notice of disagreement as to the issue of 
whether the Veteran's February 2005 VA disability 
compensation payment was in the proper amount.  As such, 
appropriate action, including issuance of a statement of the 
case (and the conducting of an audit, if necessary) on the 
issue of whether the Veteran's February 2005 VA disability 
compensation payment was in the proper amount is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ should issue a statement of the 
case that addresses the Veteran's 
contentions for the issue of whether the 
Veteran's February 2005 VA disability 
compensation payment was in the proper 
amount.  Only if the Veteran perfects an 
appeal as to this issue should that issue 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


